DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 51-53 and 57-63 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The originally elected claims 30-36, identified in a previous office action mailed April 4, 2022 as Group I, are directed to a method for estimating body temperature using a sample of air and the following further restriction requirement is applicable: 

Claim 30 of Group I, link the following inventions directed to distinct method steps following the steps of claim 30:
A) Claim 51, directed to a further step of receiving, measuring and refining the core body temperature with another sample of air.
B) Claim 52, directed to a further step of receiving the supplemental physiological data from a physiological sensor.
C) Claim 53, directed to a further step of modifying an airflow delivered to the subject via the intubation tube.
The inventions are distinct, each from the other because of the following reasons:          
Inventions A)-C) are directed to related measurement steps. The steps provide instructions to further method steps which have different design, mode of operation, function and effect.

New claim 54 of Group I, identified in a previous office action mailed April 4, 2022, link the following inventions directed to distinct components following the device of claim 54:
A) Claim 57, directed to a further display.
B) Claim 58, directed to a further actuator.
C) Claim 59, directed to a further temperature sensor that measures ambient temperature.
D) Claims 60-61, directed to a further temperature sensor that measures surface body temperature.
E) Claims 62-63, directed to a further physiological sensor that measures blood oxygen saturation.
The inventions are distinct, each from the other because of the following reasons:          
Inventions A)-E) are directed to related components. The components provide structure to further limit the device which have different design, mode of operation, function and effect.

 The restriction requirement between the linked inventions is subject to the nonallowance of the linking claims. Upon the indication of allowability of the linking claims, the restriction requirement as to the linked inventions shall be withdrawn and any claims depending from or otherwise requiring all the limitations of the allowable linking claims will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104  Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. Applicants are advised that if any claims including all the limitations of the allowable linking claims is/are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 51-53 and 57-63 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendment
	In response to the amendment filed on October 21, 2022, amended claims 30, 33-34 and 36 new claims 50-53 are entered. Claims 1-29 and 37-49 are cancelled. New claims 51-53 and 57-63 are withdrawn from consideration as being directed to a non-elected invention. Claims 30-36, 50 and 54-56 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed October 21, 2022, with respect to the claim objections, specification and drawings have been fully considered and are persuasive in view of the amendments.  The objection of the claims, specification and drawings have been withdrawn. 
Applicant's arguments, see Remarks, filed October 21, 2022, with respect to the rejection of claims 30-36 under 35 U.S.C 101 have been fully considered but they are not persuasive. In response to Applicant’s arguments that the amended claim 30 integrates the judicial exception into practical application, Examiner respectfully disagrees. With respect to the pending claims, for example, an experienced clinician can perform the claimed step of estimating a core body temperature by mentally by looking at the measured temperature.  The clinician can then further refine the measurement by taking into consideration supplemental physiological data. Thus, the claims can be readily interpreted as being a mere application of a mental process on a computer. The abstract idea in claims 30-36 is not integrated into a practical application because the abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for receiving, measuring, estimating, refining, displaying and signaling merely invoke a computer as a tool. The additional elements which are identified as -- a temperature measurement device; an intubation tube; a hand-held device; and another temperature measurement device -- are recognized as by those in the relevant field of art as being well-understood, routine, and conventional means for data-gathering and computing. When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea which is explained further in the section titled “Claim Rejections – 35 U.S.C 101”.
Applicant’s arguments, see Remarks, filed October 21, 2022, with respect to the rejection(s) of claim(s) 30-36 under 35 U.S.C 103 have been fully considered and are persuasive in view of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Popav (US 20130030316 A1).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 30-36, 50 and 54-56 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 30-36 are all within at least one of the four categories.
The independent claim 30 recites:
estimating a core body temperature based at least in part on the measured temperature;
 	refining the core body temperature based at least in part on the supplemental physiological data.
The independent claim 54 recites:
estimate a core body temperature based at least in part on the measured temperature;
 	refine the core body temperature based at least in part on the supplemental physiological data.

The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
	
The claimed steps of estimating and refining can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
With respect to the pending claims, for example, an experienced clinician can perform the claimed step of estimating a core body temperature measurement by mentally by looking at the temperature measurement.  The clinician can then further refine the measurement by taking into consideration supplemental physiological data. Thus, the claims can be readily interpreted as being a mere application of a mental process on a computer.
Regarding the dependent claims 31-36, 50 and 55-56, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  For example, the dependent claims recite steps (e.g. receiving and signaling) that can be performed in the mind.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in claims 30-36 are not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for receiving, measuring, estimating, refining, displaying and signaling merely invoke a computer as a tool.
The data-gathering step (receiving) and the data-output step (displaying) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for receiving, measuring, estimating, refining, displaying and signaling. 
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide information about temperature measurements. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer for receiving, measuring, estimating, refining, displaying and signaling. The claims do not apply the obtained data to a particular machine. Rather, the data is merely output in an post-solution step.
The additional elements are identified as follows: a temperature measurement device, an intubation tube, a hand-held device, another temperature measurement device
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant' s specification (para [0103]-[0105]) which discloses that the temperature measurement device comprise generic computer components that are configured to perform the generic computer functions (receiving, measuring, estimating, displaying) that are well-understood, routine, and conventional activities previously known to the pertinent industry; and 
the non-patent literature cited herewith:
Jay, Ollie, et al. "Skin temperature over the carotid artery provides an accurate noninvasive estimation of core temperature in infants and young children during general anesthesia." Pediatric Anesthesia 23.12 (2013): 1109-1116.
Haugk, Moritz, et al. "Temperature monitored on the cuff surface of an endotracheal tube reflects body temperature." Critical care medicine 38.7 (2010): 1569-1573.
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 30-36, 50 and 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over Karasek (US 20070107736 A1; previously cited) in view of Popav (US 20130030316 A1) and Meftah (US 20170000347 A1; previously cited).

With respect to claim 30, Karasek discloses a method for estimating core body temperature (see Abstract, method for monitoring a patient’s core temperature), the method comprising:
	receiving, using a temperature measurement device (see paragraph 0021, device receiving air and containing a thermometer is considered “a temperature measurement device”; this interpretation is consistent with applicant’s specification at [0079]), […]
	measuring a temperature of the sample of air (see paragraph 0023, temperature of the patient is measured);
	estimating a core body temperature based at least in part on the measured temperature of the sample of air (see paragraph 0024, a core body temperature measurement is estimated using the temperature measured);
	[…];
	[…]; and 
	displaying a reading (see paragraph 0021, the patient’s temperature is displayed on a display screen) of the refined core body temperature estimate.
	Karasek does not specifically disclose a sample of air from a subject’s lungs; and receiving supplemental physiological data of the subject; and refining the core body temperature estimate based at least in part on the supplemental physiological data.
	Popav teaches a sample of air from a subject’s lungs (see paragraph 0077, patient blows air into a mouthpiece #104 in which the air comes from the lungs as visualized in Fig. 5 to a temperature measurement unit #110). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karasek with the teachings of Popav to measure a sample of air from a subject’s lungs because it would have resulted in the predictable result of measuring the temperature of air in an easy and convenient way (Popav: see paragraph 0058) which is reflective of the integral temperature within the lungs (Popav: see paragraph 0058).
	Karasek and Popav do not teach receiving supplemental physiological data of the subject; and refining the core body temperature estimate based at least in part on the supplemental physiological data.

	Meftah teaches receiving supplemental physiological data of the subject (see paragraph 0050, user interface display facilitates display of vital sign states such as heart rate and blood pressure), and refining the core body temperature estimate based at least in part on the supplemental physiological data (see paragraph 0050, reliability indexes may relate all the vital sign states displayed on user interface and updates the temperature measurements [0052]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the ability to update temperature measurements using supplemental data as taught by Meftah to the temperature measurements disclosed by Karasek and Popav because it would have resulted in the predictable result of giving greater reliability in the temperature measurements of a patient (Meftah: see paragraph 0051) over time.

With respect to claim 31, all limitations of claim 30 apply in which Karasek further discloses the temperature measurement device comprises an intubation tube (see paragraph 0021, an artificial airway device is connected to a thermometer which will be inserted into the patient and is thus considered to be an intubation tube).

With respect to claim 32, all limitations of claim 30 apply in which Karasek does not specifically disclose that the temperature measurement device comprises a hand-held device.
Popav teaches the temperature measurement device comprises a hand-held device (see paragraph 0068, the subject holds the EBT (exhaled breath temperature) monitor with one or both hands).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karasek with the teachings of Popav to include a hand-held device because it would have resulted in the predictable result of allowing a subject to hold it on their own (Popav: see paragraph 0068) to get a temperature reading.

With respect to claim 33, all limitations of claim 30 apply in which a Karasek does not disclose receiving, a surface temperature measurement of the subject as measured over time; and wherein the reading includes a plot of the refined core body temperature estimate and the surface temperature measurement over time.	
	Meftah teaches receiving, a surface temperature measurement of the subject as measured over time (see paragraph 0052, temperatures are measured over time and includes peripheral temperatures such as feet or hand temperatures), and wherein the reading includes a plot of the refined core body temperature estimate and surface temperature measurement over time (see paragraph 0057, the temperature map can include both the core temperatures and peripheral temperatures).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added temperature measurements from a surface and from the core to a reading as taught by Meftah to the displayed reading disclosed by Karasek because it would have resulted in the predictable result of providing a holistic view of vital signs of a subject by providing a vital sign state profile of multiple measurements (Meftah: see paragraph 0058).

With respect to claim 34, all limitations of claim 33 apply in which Meftah further teaches the plot includes a heat map showing a duration of time relating to a particular refined core body temperature estimate and a particular surface temperature measurement relative to a duration of the time relating to a different refined core body temperature estimate and a different surface temperature measurement (see paragraph 0054-0057, the temperature map of the subject depicts regions of the subject with varying temperatures and it can be compared with the core temperatures and peripheral temperatures).

With respect to claim 35, all limitations of claim 30 apply in which Meftah further teaches the supplemental physiological data includes one or more of: pulse oximetry data, respiration rate, blood pressure, perfusion index, surface temperature, circadian rhythm, or heart rate (see paragraph 0050, user interface display facilitates display of vital sign states such as heart rate and blood pressure [0052]).

With respect to claim 36, all limitations of claim 30 apply in which Kerasek does not disclose generating an alarm based at least in part on one or more of: the core body temperature estimate or the refined core body temperature estimate.
	Meftah teaches generating an alarm based in part on one or more of: the core body temperature estimate or the refined core body temperature estimate (see paragraph 0038, audible alarm is part of the user interface; and see paragraph 0048, sound alarms can indicate the core temperature is either too hot or too cold).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an alarm as taught by Meftah to the method disclosed by Kerasek because it would have resulted in the predictable result of allowing a user to be notified of the measured temperature and also notify the level of reliability of the temperature determined (Metfah: see paragraph 0048).

With respect to claim 50, all limitations of claim 30 apply in which Karasek further discloses wherein at least a portion of the temperature measurement device is external to the subject's body (see paragraph 0026, a wire #306 which is part of the thermometer is outside the subject’s body so as to connect to a display).

With respect to claim 54, Karasek discloses
A device for estimating core body temperature (see abstract, system for monitoring a patient’s core temperature), the device comprising: 
a passageway (see paragraph 0020, the artificial airway device can be either an endotracheal tube (ETT) or a LMA (laryngeal mask airway) which creates a passageway) configured to receive a sample of air from a subject's lungs (intended use; the ETT or LMA is capable of receiving a sample of air from the lungs as it is inside a subject’s airways); 
a temperature sensor disposed near the passageway (see paragraph 0020-0021, the thermometer #102 may be a thermal sensor which is connected to the artificial airway device) and configured to measure a temperature of the sample of air (intended use; the temperature sensor is capable of measuring a sample of air; and see paragraph 0023, temperature of the patient is measured); and 
[…] configured to: 
estimate a core body temperature based at least in part on the measured temperature of the sample of air (see paragraph 0024, a core body temperature measurement is estimated using the temperature measured); 
[…];
[…];
generate display data for displaying an indication of the refined core body temperature estimate (see paragraph 0021, the patient’s temperature is displayed on a display screen).
Karasek does not specifically disclose a sample of air from a subject’s lungs; and one or more hardware processors; and receive supplemental physiological data; and refine the core body temperature estimate based at least in part on the supplemental physiological data. 
	Popav teaches a sample of air from a subject’s lungs (see paragraph 0077, patient blows air into a mouthpiece #104 in which the air comes from the lungs as visualized in Fig. 5 to a temperature measurement unit #110) and also teaches one or more hardware processors (see paragraph 0078, processing unit #112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karasek with the teachings of Popav to have added a processor and to measure a sample of air from a subject’s lungs because it would have resulted in the predictable result of measuring the temperature of air in an easy and convenient way (Popav: see paragraph 0058) which is reflective of the integral temperature within the lungs (Popav: see paragraph 0058) and to include a processor that carries out visualization of measured temperature (Popav: see paragraph 0078).
	Karasek and Popav do not teach receive supplemental physiological data; and refine the core body temperature estimate based at least in part on the supplemental physiological data.
	Meftah teaches receiving supplemental physiological data (see paragraph 0050, user interface display facilitates display of vital sign states such as heart rate and blood pressure), and refining the core body temperature estimate based at least in part on the supplemental physiological data (see paragraph 0050, reliability indexes may relate all the vital sign states displayed on user interface and updates the temperature measurements [0052]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the ability to update temperature measurements using supplemental data as taught by Meftah to the temperature measurements disclosed by Karasek and Popav because it would have resulted in the predictable result of giving greater reliability in the temperature measurements of a patient (Meftah: see paragraph 0051) over time.

With respect to claim 55, all limitations of claim 54 apply in which Karasek further discloses the temperature measurement device comprises an intubation tube (see paragraph 0021, an artificial airway device is connected to a thermometer which will be inserted into the patient and is thus considered to be an intubation tube).

With respect to claim 56, all limitations of claim 54 apply in which Karasek further discloses the passageway is removeable coupled to the subject’s airways (see paragraph 0002, an LMA or ETT are artificial airway devices that are inserted into a patient and are capable of being removed).
Karasek does not specifically disclose that the temperature measurement device comprises a hand-held device.
Popav teaches the temperature measurement device comprises a hand-held device (see paragraph 0068, the subject holds the EBT (exhaled breath temperature) monitor with one or both hands).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karasek with the teachings of Popav to include a hand-held device because it would have resulted in the predictable result of allowing a subject to hold it on their own (Popav: see paragraph 0068) to get a temperature reading.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.N.P./Examiner, Art Unit 3791         
                                                                                                                                                                                               /David J. McCrosky/Primary Examiner, Art Unit 3791